Citation Nr: 1624044	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for bilateral foot disorders, including as secondary to service-connected disabilities.

2. Entitlement to service connection for obesity, claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1973.

This matter initially came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied service connection for a claimed disorder of the bilateral feet.  

In response, the Veteran made requests to "reopen" and "reconsider" the  initial unfavorable ruling.  He provided information with these requests which constituted new and material evidence and, for that reason, the December 2006 was not final when the RO issued a second decision in September 2008, which also denied service connection for a claimed bilateral foot disorder.  The Veteran filed a timely notice of disagreement.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

After further proceedings, the Board denied service connection for a bilateral foot disorder in June 2012.  On further appeal to the United States Court of Appeals for Veterans Claims, the Board's decision was vacated when the Court granted a joint motion by the parties to remand the issue to VA with instructions to obtain a new medical opinion.

In March 2014, the Veteran's attorney raised the issue of entitlement to service connection for obesity.  The RO denied that claim in January 2015 and the Veteran filed a timely notice of disagreement.

In a January 2016 report of an orthopaedic surgeon and in a letter from the Veteran's attorney of the same date, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) was raised.  This request for an application for benefits is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. §§ 3.155(a) (in effect since March 24, 2015).

The Veteran's attorney recently submitted the January 2016 orthopaedic surgeon's report to the Board, which was not available to the AOJ when it issued its most recent supplemental statement of the case denying entitlement to service connection for a bilateral foot disorder.  However, the Board may consider this without first referring it to the AOJ because, under these circumstances, the benefit sought may be fully allowed without such a referral.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for obesity, claimed as secondary to a service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current bilateral foot disability had its onset during active duty service.  

CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, his current bilateral foot disability is related to military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Because the Board is granting the only claim now being decided, i.e., entitlement to service connection for a bilateral foot disability, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted for a current disability which resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran attributes his claimed bilateral foot disorder to an accident which occurred when he was on active duty.  In his hearing testimony and in multiple written statements, the Veteran described an accident during his service at an Air Force base in England during the winter of 1968-69.  As part of his duties as an jet engine mechanic, he was working on the top of a jet aircraft.  Unfortunately, ice had formed on the aircraft and he slipped.  According to the Veteran, he fell approximately thirty feet, but landed on his feet.  Service treatment records confirm that the Veteran sought medical care in England in January 1969 and complained of having heel soreness for approximately two months prior to the relevant treatment note.  The Veteran has also stated that, when on active duty, he experienced foot pain when marching or standing for extended periods of time.  He also reported pain when performing "intake inspections" which required him to drop 5 feet to the ground when emerging from the intake of a jet engine.  This evidence satisfies the in-service disease or injury requirement of the Veteran's claim.

Post-service treatment records from a podiatrist in private practice reveal a diagnosis of plantar fasciitis.  The Veteran has also been diagnosed with pes planus, pronated feet and heel spur syndrome.  This medical evidence satisfies the current disability requirement.  Thus, the success of his claim depends on the third and last element - evidence that a causal link exists between his in-service injury and current bilateral foot disability.  See Fagan, 573 F.3d at 1287.

For assistance in resolving this question, the AOJ arranged for a VA physician to examine the Veteran in October 2010.  The examiner's report summarized service treatment records and the Veteran's post-service medical history, which was notable for the surgical removal of a neuroma of the left foot in 1992.  A neuroma is a "tumor growing from a nerve or made up largely of nerve cells and nerve fibers ."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1266 (32d ed. 2012).  The examiner noted pain, tenderness and abnormal weightbearing in the left foot and pain and tenderness of the right foot.  The examiner also noted flare-ups of foot joint disease.  

According to the October 2010 examiner, it was less likely than not that the Veteran's bilateral foot disorder was caused by his fall from the airplane.  In the examiner's opinion, the Veteran's in-service foot problems were acute in nature.  The explanation for this conclusion was that, after the accident, no "significant interim problems are documented.  Problems presenting years later do not appear consistent with previous diagnosis, but appear to be related to other medical diagnoses."  The examiner also wrote that the bilateral foot disorder was unrelated to his service-connected back disability: "[Degenerative disease] of the lumbar spine is NOT considered to be an illness that spreads to other joints. . . the mild degenerative changes seen on x-ray of the great toe of either foot are not related to the service connected [degenerative disease] in the spine."

The October 2010 VA examiner does not discuss prior diagnoses of plantar fasciitis, pes planus or heel spurs.

In April 2011, the Veteran submitted a contrary opinion from his treating podiatrist.  The diagnosis was bilateral plantar fasciitis and heel spur syndrome.  The podiatrist also wrote: "It is my professional opinion, beyond a degree of medical certainty, that this patient's condition has worsened from his accident in 1969 while service active duty in our military service."  

The Board transferred the Veteran's records and claims file to a VHA podiatrist, who provided an expert medical opinion in February 2012.  In requesting the opinion, the Board specifically instructed the VHA expert to accept the Board's factual finding that the Veteran experienced foot in pain in service when marching, when landing on his feet after falling off of an airplane and when performing "intake inspections" involving 5 foot drops to the ground.  

According to the VHA podiatrist, all of the Veteran's current foot disorders were most likely the results of his morbid obesity.  The VHA podiatrist identified five diagnosis - 1) the "sore heel" diagnosed in January 1969; 2) heel spur syndrome or plantar fasciitis; 3) flat or pronated feet; 4) neuroma; and 5) "Various other pedal diagnoses" specifically, toe callous, right dystrophic fungal nail, callous of the posterior heel, right ankle laxity, fifth metatarsal styloid process pain and ulcerations on the legs.

In his report, the VHA podiatrist opined that the heel soreness diagnosed in 1969 was not related to current foot disabilities: "Since there is no further notation of heel pain in service records, it is assumed that this was a transient issue that resolved."  The podiatrist also noted that, at the time of the Veteran's Air Force separation examination in April 1973, the Veteran's feet were described as normal.  The separation examination report acknowledged past "foot troubles" and specified that "Foot troubles refers to dryness and scaling, treated with arch supports."  

The VHA podiatrist further opined that the Veteran's plantar fasciitis and/or heel spur syndrome was unlikely to be related to service.  He examined the x-ray reports associated with the April 2011 podiatrist's report, and noted that the report did not identify a specific bony deformity of either foot.  If present, such a bony deformity would be "consistent with previous untreated fractures such as he may have experienced after falling from a wing."

According to the VHA podiatrist, it is redundant to list diagnoses of both "heel spur syndrome" and "plantar fasciitis", because those terms are synonymous.  He acknowledged the contrary opinion of the Veteran's treating podiatrist, dated April 2011.  But the VHA report questions whether the treating podiatrist's contemporary notes support a diagnosis of plantar fasciitis, given the presence of normal muscle power without atrophy and spasticity and the failure of the treating podiatrist to note tenderness.  

Assuming that the Veteran had heel spurs, the VHA report notes that there "is no evidence in the medical literature to support a single traumatic event, such as a fall from an icy jet wing, leading to bilateral heel spurs."  Heel spur syndrome, however, is "most commonly found in overweight and obese patients, with the next most significant factor increasing age of the patient."  The VHA podiatrist then cited a study for the statistic that 45 percent of patients with heel spurs were obese, while only 9 percent of non-obese patients had heel spurs.  In his review of the post-service medical treatment, the VHA podiatrist noted that a heel spur syndrome was not diagnosed until a November 2000 podiatry history and physical evaluation, which he quoted: "pain in both feet, can hardly walk at end of shift, bothering him x 25 years.  Arch on left hurts, started when he was a letter carrier."  The VHA podiatrist wrote that, in his opinion, heel spur syndrome did not begin in service because "more than 30 years [separate] the single [complaint] "sore heel" in 1969 and the next [complaint] heel spur syndrome in 2000."  The VHA podiatrist further opined that the Veteran's heel spur syndrome was not the secondary result of the Veteran's service-connected lumbar spine disability, because the spine disorder was diagnosed for the first time in 2007, while heel spur/plantar fasciitis "started around 2000."

According to the VHA report, the Veteran's flat or pronated feet did not begin in the military, since no notes in the service treatment records identified this condition.  It was more likely, the report explains, that flat or pronated feet were related to genetics and the Veteran's progressive morbid obesity, since these "are the two biggest factors linked to symptomatic flat feet."  Flat feet was likewise unrelated to the Veteran's service-connected back disability, again because the Veteran's initial flat feet diagnosis preceded 2007.  

The VHA report further indicates that neuroma and associated plantarflexed metatarsal were not diagnosed in service.  The Veteran's left foot neuroma was surgically removed in 1992 and was likely the result of the Veteran's flat feet and obesity.  Neuroma was also unrelated to degenerative changes in of the spine, the VHA podiatrist explained, because the neuroma was present in 1992, more than ten years before the initial diagnosis of a back disability (2007).

As for the various other pedal diagnoses, the VHA podiatrist wrote that, if the Veteran's right ankle laxity were related to events in the military, it would have been present much earlier in his life.  In the podiatrist's opinion, lateral ankle pain was often seen in conjunction with pronated or flat feet.  The podiatrist wrote that the ulcerations on the Veteran's legs did not appear until more than 30 years after his separation from service.  The report did not comment more specifically on the callous of the right toe or posterior heel, the dystrophic fungal nail of the right hallux, or left foot fifth metatarsal styloid process pain.

Based on the VHA opinion, the Board denied service connection for a bilateral foot disorder in June 2012.  As the introduction to today's decision has explained, the Veteran appealed that decision and, in their subsequent joint motion for remand, the parties agreed that the February 2012 VHA opinion was inadequate.  The joint motion determined that the opinion was inadequate because, although the podiatrist made specific findings as to whether flat feet, neuroma and several other pedal diagnoses were aggravated by a service-connected disability, he did not offer an opinion as to whether the January 1969 diagnosis of "sore heel" was aggravated by a service-connected disability.  Pursuant to the joint motion, the unfavorable June 2012 Board decision was vacated and the Court returned the case to VA.

In February 2013, the Board requested a new VHA opinion on the issue identified in the joint motion for remand.  The Board asked whether it is at least as likely as not that the Veteran's in-service diagnosis of "sore heel" and his subsequent diagnosis of heel spur syndrome/plantar fasciitis were aggravated beyond their normal progress by any service-connected disabilities.  

In March 2013, a VA orthopaedic surgeon, who is also chief of the podiatry section at a VA Medical Center, responded to that question in the negative.  He wrote: "I do not feel that these disabilities aggravated or contributed to the patient's heel spur or plantar fasciitis which are mechanical problems.  He would not develop degeneration in his feet related to spinal conditions.  Any pain caused as a result of the spinal conditions would be neurological in nature."

After receiving a copy of the March 2013 VHA opinion, the Veteran's attorney wrote a letter questioning the legal sufficiency of the rationale for the opinion provided in the orthopaedic surgeon's letter.  The Veteran's attorney also argued that, under the terms of the joint motion for remand, the February 2012 VHA expert must be afforded an opportunity to provide the requested addendum opinion.  At the Board's request, the podiatrist who had provided the February 2012 VHA opinion sent the Board a new report in January 2014.

In his January 2014 report, the VHA podiatrist listed the Veteran's service-connected disabilities - degenerative arthritis of the spine, tinnitus, left upper extremity radiculopathy, nerve root irritation of the lower extremities, and hearing loss.  He wrote that he conducted a search of an electronic database of medical literature and found no indication that radiculopathy can aggravate plantar fasciitis or heel spur syndrome.  According to the podiatrist, radiculopathy at S-1 is a cause of heel pain, but the Veteran has been obese far longer than he has experienced radiculopathy.  Obesity can lead to alterations in gait, increased pronation of the feet, increased thickness of the plantar fascia, radiculopathy, and plantar fasciitis.  The examiner referred to studies showing improvement in lower extremity musculoskeletal pain, back pain and gait abnormalities after successful weight reduction.  For these reasons, the examiner wrote that, "I continue to think that this patient's primary causative factor for recalcitrant plantar fasciitis is obesity."

According to the VHA podiatrist, the Veteran did not have any of the listed service-connected disabilities at the time of his 1969 "sore heel" diagnosis.  In his opinion, the sore heel was transient in nature and it is therefore less likely than not that it was aggravated by any current service-connected disability.  If the Veteran's heel pain is caused by his service-connected radiculopathy, the podiatrist wrote that such pain "is not an independent pathology in the foot for which he would become service connected, rather it is another symptom of the bilateral lower extremity nerve root irritation of the thoracolumbar spine for which he is already service connected."

Most recently, the Veteran has submitted the lengthy report of an orthopaedic surgeon dated January 2016.  The report includes thorough summaries of the service treatment records, post-service medical records, prior medical opinions, including the February 2012 VHA opinion and subsequent addendum opinions, the Veteran's hearing testimony, and an interview between the Veteran and the report's author.  In the opinion of the orthopaedic surgeon, it is at least as likely as not that the Veteran's plantar fasciitis is the direct result of his fall off of the airplane in 1968.  His report explains the reasons for the surgeon's conclusion in considerable detail, both acknowledging the arguments of the VHA podiatrist and describing the orthopaedic surgeon's criticisms of those arguments.  

It appears that the January 2016 orthopaedic surgeon's report makes one factual mistake, albeit not a consequential one.  The author refers to an October 2007 VA examination report, while the record does not appear to include a VA examination report with that date.  The surgeon's report does, however, provide enough information - including the full name of the relevant VA examiner and a detailed summary of the opinions and findings in the report - for the Board to determine that that, when the January 2016 report mentions an October 2007 examination, it is really referring to the October 2010 VA examination.  

The orthopaedic surgeon criticizes both the October 2010 VA examiner and the 2012 VHA podiatrist for failing to recognize evidence that the Veteran regularly received treatment for foot pain in the 1970s and 1980s.  It is true that available post-service treatment records do not go back earlier than the surgical removal of a left foot neuroma in 1992.  But in February 2007, D.M., a physician assistant, whose records from the 2000s were obtained by the AOJ, wrote a letter in which he described treating the Veteran regularly between 1974 to 1992, when D.M. worked in a different medical practice.  According to D.M.'s letter, when D.M. left that medical practice in 1992, the Veteran began receiving treatment with another physician until, once again, he began receiving treatment from D.M. approximately ten years later.  D.M. explained that the Veteran attempted to obtain copies of D.M.'s records from the 1970s and 1980s, but indicates that the old records could not be found.

According to D.M.'s February 2007 letter, the Veteran's foot problems "began in the early and mid-1970s.  [The Veteran's] impression has been that this all stems from previous injuries that had occurred when he was in the United States Air Force."  

In his January 2016 report, the orthopaedic surgeon also confronts the more specific arguments in the February 2012 VHA opinion.  The VHA podiatrist emphasized that the x-ray he reviewed did not reveal an untreated bony deformity.  If present, such a bony deformity would be "consistent with previous untreated fractures such as he may have experienced after falling from a wing."  Relying on an article from the Journal of Bone and Joint Surgery, the orthopaedic surgeon noted that plantar fasciitis may or may not be associated with roentgenographic evidence of a heel spur.  According to the article, a survey showed that x-rays revealed spurring in 59 percent of patients with plantar fasciitis.  The orthopaedic surgeon described a November 2012 MRI of the Veteran's feet, which revealed minimal plantar spars: "tiny plantar calcaneal spur is noted" in the left hind foot and "minimal plantar calcaneal spurring" in the right hind foot.  The orthopaedic surgeon concluded that: "Contrary to [the VHA podiatrist's] opinion, the Veteran was part of that 41% of patients that essentially do not have any bone spurs."  

The January 2016 report acknowledged that obesity is a risk factor for plantar fasciitis.  But, according to the orthopaedic surgeon, it is common for obesity to be present without plantar fasciitis: "Despite the growing percentage of American who are significantly overweight, in the Risk Factor article only 10% of the population during the course of their entire lifetime will ever experience plantar fasciitis."

In the specific case of the Veteran, the orthopaedic surgeon wrote that the Veteran experienced foot pain "for decades before his weight became a clinical problem."  The Veteran weighed 220 pounds when he was discharged from the Air Force.  In his interview with the orthopaedic surgeon, the Veteran said that his weight remained at approximately 210 pounds during the mid-1990s.  At one point, he went on a diet and reduced his weight to 190 pounds.  According to the interview summary, the Veteran became less active and he gained more weight in the late 1990s and early 2000s.  He told the orthopaedic surgeon that he weighed 250 pounds when he retired in 2005 and weighed 320 pounds in January 2016.

The orthopaedic surgeon wrote: "It is my medical opinion that it is at least as likely as not that the Veteran's etiology of his bilateral plantar fasciitis was the result of the direct trauma against the bottom of his feet when he fell off the top of an F4 jet in 1968 while serving on active duty.  There is no question that trauma can result in injury to the plantar fascia, initiate the inflammatory process, which in turn leads directly to the full blown syndrome."  Attached to the 2016 report is another article from the Journal of Bone and Joint Surgery on topic of the rupture of plantar fascia in athletes.  The orthopaedic surgeon noted that the subjects of the study developed plantar fasciitis from low impact forces resulting from frequent jumping.  In his opinion, "the same end result (injury/partial tear) can certainly be caused by an isolated high impact force being applied to the foot."  

The January 2016 report indicates that, when the Veteran slipped off the airplane "he certainly subjected the plantar aponeurosis of both feet to a very high impact force.  The resulting inflammatory response is simply the body's way of dealing with the injury itself.  Unless the condition is treated appropriately it can easily become chronic in nature.  Unfortunately, in 1968, the treatment of plantar fasciitis was not nearly as sophisticated as todays various treatments.  At the time the Veteran was simply given hard orthotics, which is the worse medical treatment in the acute stage."  

In discussing the Veteran's treatment with arch supports in service, the orthopaedic surgeon's report criticizes another rationale for the contrary opinions of the October 2010 VA examiner and the February 2012 VHA podiatrist - the assumption that the Veteran's feet were normal when he was discharged from the Air Force and, therefore, that the "sore heel" diagnosed in January 1969 was an acute injury which resolved many years ago.  In his February 2012 report, the VHA podiatrist noted that, although the July 1973 separation examination reports refers to a history of foot trouble, contemporary notes explain that "Foot trouble refers to occasional dryness and scaling, treated with arch supports." 

According to the January 2016 orthopaedic surgeon's report, "A physician does not treat skin dryness and scaling with arch supports.  Obviously, the healthcare provider was referring to a number of foot issues in this statement.  The fact that foot exam is checked off as normal meant there was no obvious physical deformity noted such as flat feet."  

In addition to the medical opinions described above, the Board has considered the Veteran's post-service medical records and his written statements and hearing testimony.  At the Travel Board hearing, the Veteran has said that he has experienced chronic foot pain since his active duty service.  This statement is consistent with the January 2016 oral surgeon's report.

There is some evidence in tension with this statement.  For example, a physical therapy evaluation dated February 2005 indicates that the Veteran stated that he began experiencing bilateral foot and leg pain "in the fall of 2000 . . . ."  A podiatry history and physical examination dated November 2000 indicates that foot pain "started when [the Veteran] was a letter carrier."  It is clear that the Veteran began working as a letter carrier after his discharge from the Air Force.

Nevertheless, having reviewed the whole record, the Board finds that none of these apparent inconsistencies is significant enough to undermine the Veteran's credibility on the essential points in this case.  It is clear from the February 2007 letter from D.M., the physician assistant, that the Veteran's foot pain did not, in fact, begin in 2000, but started much earlier, in the early to mid-1970s.  In a written statement dated October 2007, the Veteran wrote that his foot condition worsened in the Fall of 2000.  Under these circumstances, it is reasonable to suppose that secondhand accounts of the Veteran's statements reported in the notes of busy medical professionals slightly changed the meaning of what the Veteran told them, substituting "began" for "began to get worse."  This is also the only interpretation of the evidence consistent with the November 2000 podiatry history and physical examination, which states that foot pain "has been bothering him for 25 years."  

The November 2000 history and physical examination also indicates that the Veteran's leg pain began when he was a letter carrier.  This statement might be highly significant to a credibility determination in the case of a claimant making a similar statement only a few years after being discharged from active duty.  But from the perspective of this Veteran, by November 2000 his period of military service and his early years as a letter carrier were both more than 20 years in the past.  It would not be unusual for a person, in the year 2000, recalling events in the early 1970s to be imprecise as to whether certain memories of distant pain should properly be associated with his later years of military service or his early years as a letter carrier.  Moreover, the Veteran clearly did experience heel pain in service, "for two months" according to treatment notes from January 1969.  The reference to treatment with arch supports in the July 1973 separation examination is consistent with the Veteran's statements about his post-injury treatment with hard orthotics and the orthopaedic surgeon's report suggests that treatment of that kind could prevent a full recovery from the kind of injury that the Veteran experienced.

Both the February 2012 VHA opinion and the January 2016 orthopaedic surgeon's report contained some rationale and should be given some weight.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  The October 2010 VA examination, the April 2011 opinion of the Veteran's podiatrist and the March 2013 VHA opinion did not contain the same degree of detailed reasoning and, for that reason, the Board's analysis does not depend on them to the same degree.  It is clear that both the VHA podiatrist and the orthopaedic surgeon who prepared the January 2016 report conducted a thorough analysis of the relevant medical records and the Veteran's statements.  

It may be significant that the VHA podiatrist could find "no evidence in the medical literature to support a single traumatic event, such as a fall from an icy jet wing, leading to bilateral heel spurs."  But the January 2016 orthopaedic surgeon's report offered a persuasive explanation for the theory that high impact force to the plantar aponeurosis of both feet can result in an inflammatory response which, unless properly treated, can lead directly to plantar fasciitis.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits).   The orthopaedic surgeon also effectively explained that, because a physician would not treat skin dryness and scaling with arch supports, the reference to foot problems in the July 1973 separation examination report likely refers to two separate foot problems, potentially undermining the VHA podiatrist's assumption that the Veteran's heel soreness was an acute condition which has since resolved.   

Moreover, the VHA podiatrist's opinion appears to be based on the assumption that there was a gap in medical treatment for the Veteran's feet between January 1969 and the unrelated surgical removal of a left foot neuroma in 1992.  As the January 2016 orthopaedic surgeon's report shows, this assumption is questionable in light of the February 2007 letter from the physician's assistant, D.M., which indicates treatment of foot pain between 1974 and 1992.  That assumption also appears to be inconsistent with the November 2000 podiatry history and physical examination, which states that foot pain "has been bothering him for 25 years."

The cause of the Veteran's bilateral foot disorder may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus which have a similar probative weight.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's plantar fasciitis is related to an in-service injury.    

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for a bilateral foot disorder is warranted.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 


ORDER

Entitlement to service connection for a bilateral foot disorder is granted.


REMAND

VA's duty to assist includes the duty to arrange a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the purpose of deciding whether a medical opinion is needed, the threshold for finding a link between the current disorder and the active military service is low.  See Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The AOJ denied the Veteran's claim for service connection for obesity without first obtaining a medical opinion on the likelihood of a relationship between obesity and the Veteran's active duty service.  Service treatment records dated February 1972 indicate exogenous obesity.  The treatment notes of D.M., a physician assistant, include a diagnosis of morbid obesity dated May 2006.  Under these circumstances, the claim for entitlement to service connection for obesity will be remanded to arrange an examination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination by a physician with appropriate expertise in order to determine the etiology of his morbid obesity.  The claims file (including the service medical records) should be provided to the VA examiner for review of pertinent documents therein in connection with this examination, and the examination report should state that the claims file was reviewed.  The VA examiner should provide a medical opinion, based upon the findings on this examination of the appellant and a review of the historical material in the claims file, as to the etiology of the Veteran's morbid obesity.  The examiner should indicate whether the Veteran's morbid obesity alone is a disease. The examiner should identify (to the extent possible) the underlying pathology of the Veteran's current morbid obesity, and discuss whether or not the underlying pathology of the Veteran's condition was incurred or permanently aggravated during his period of active service.  Finally, the examiner should discuss whether the Veteran's morbid obesity is the secondary result of another service-connected disability, including bilateral plantar fasciitis, degenerative arthritis of the cervical and thoracolumbar spine, tinnitus, left upper extremity radiculopathy, nerve root irritation of the bilateral lower extremities, and hearing loss.  The rationale for all opinions expressed should also be provided.

2.  Thereafter, readjudicate the claim of entitlement to service connection for morbid obesity.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


